DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on September 23, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the molded portion … comprising a material having a modulus lower than a modulus of the plurality of light emitting structures.” However the particular “modulus” being claimed is not set forth anywhere in the original disclosure. As such the term encompasses a breadth that is greater than what Applicant contemplated at the time of filing. For example, “modulus” could refer to elastic modulus, storage modulus, flexular modulus, etc. The claim as written covers all of these terms and more. Applicant should specify what “modulus” is being claimed so as to ensure the claims comply with the written description requirement and claim only that which Applicant had possession of at the time of filing. Claims 2-10 are rejected due to their dependence from claim 1.
Claim 14 recites a similar limitation and is rejected for the reasons discussed above with respect to claim 1.
Claims 1-10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation “the molded portion … comprising a material having a modulus lower than a modulus of the plurality of light emitting structures.” However the particular “modulus” being claimed is not set forth anywhere in the original disclosure. 
The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
In this case, the term “modulus” encompasses a breadth that is broader than that which is described by Applicant in the specification. While specific examples of materials are provided in the specification, there is not sufficient disclosure to say that Applicant has demonstrated to Claims 2-10 are rejected due to their dependence from claim 1. Claim 14 contains a similar limitation, and is rejected for similar reasons. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the molded portion … comprising a material having a modulus lower than a modulus of the plurality of light emitting structures.” However the particular “modulus” being claimed is not set forth anywhere in the original disclosure. As such, it is unclear and indefinite as to what property is actually being claimed. Is it the Young’s modulus? The storage modulus? The flexular modulus? The claim does not specify, nor does the accompanying disclosure provide clarification. Claims 2-10 are rejected due to their dependence from claim 1. Claim 14 contains a similar limitation, and is rejected for similar reasons. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1) and Cha et al. (U.S. Pub. No. 2017/0250318 A1).
Regarding claim 1, Sim discloses a light emitting device package, comprising:
a plurality of light emitting structures spaced apart from each other (FIG. 11: 110, see paragraph 0028), each of the plurality of light emitting structures having a first conductivity-type semiconductor layer, an active layer, a second conductivity-type semiconductor layer (FIG. 4: 102/104/106, see paragraph 0029), a first surface provided by the first conductivity-type semiconductor layer, and a second surface provided by the second conductivity-type semiconductor layer (FIG. 11: first surface corresponds to top surface of 110, second surface to 
a first electrode at a level different from levels of the first surfaces and the second surface (FIG. 11: 116, see paragraph 0034), the first electrode connecting respective first conductivity-type semiconductor layers of the plurality of light emitting structures (see paragraph 0035);
a plurality of second electrodes disposed on the second surfaces of the plurality of light emitting structures, and connected to respective second conductivity-type semiconductor layers of the plurality of light emitting structures (FIG. 11: 114, see paragraphs 0034-0035);
a plurality of wavelength converters disposed on the first surfaces and spaced apart from each other to correspond to the plurality of light emitting structures (FIG. 11: 128/130/132, see paragraph 0041); and
a molded portion covering side surfaces of the plurality of light emitting structures and side surfaces of the plurality of wavelength converters (FIG. 11: 122/124, see paragraph 0044), the molded portion having a partition wall structure separating the plurality of wavelength converters from each other (FIG. 11: 124 separates 128/130/132), and comprising a material having a modulus lower than a modulus of the plurality of light emitting structures (see paragraph 0070, molded material may be epoxy and the LED may be GaN based - these materials are the same as those disclosed by Applicant for these structures and as such read on the limitation under the broadest reasonable interpretation of the language).
Sim is silent in regards to the first electrode being a common first electrode extended in parallel with first surfaces and second surfaces of the plurality of light emitting structures and comprising at least one of tungsten and tungsten silicide.
Xia discloses the first electrode being a common first electrode extended in parallel with first surfaces and second surfaces of the plurality of light emitting structures (FIGS. 2-3: 41, see paragraph 0031). It would have been obvious to one of ordinary skill in the art before the 
Cha discloses the electrode comprises tungsten (see paragraph 0088). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Cha, including the specific material of the electrode, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of selecting a known material, tungsten, based on its suitability for use as an electrode layer in an LED. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”); MPEP 2144.07. 
Regarding claim 2, Sim discloses the common first electrode is arranged on a surface disposed on parallel between the first surfaces and the second surfaces (FIG. 11: 116 arranged at a level between top and bottom surfaces of LED).
Regarding claim 3, Sim, as previously modified by Xia, discloses the common first electrode comprises:
a plurality of individual electrode portions disposed in a region overlapping the plurality of light emitting structures and connected to the respective first conductivity-type semiconductor layers (FIG. 2: portions of 41 surrounding and connected to each LED);
at least one pad portion disposed in a region not overlapping the plurality of light emitting structures (FIG. 8: 40, see paragraph 0060); and
a connecting portion connecting the plurality of individual electrode portions to each other, and connecting at least one of the plurality of individual electrode portions to the at least one pad portion (FIG. 2/8: portions connecting 41 to each other and connecting 41 to 40).
Regarding claim 5, Sim, as previously modified by Xia, discloses each of the plurality of individual electrode portions is disposed to surround a circumference of a region of a corresponding light emitting structure (see Xia, FIG. 2: 41).
Regarding claim 6, Sim discloses, when viewed from the first surface, the plurality of light emitting structures are disposed in a region overlapping the plurality of wavelength converters (FIG. 11: each 110 overlaps with one of 128/130/132).
Regarding claim 7, Sim discloses wherein, when viewed from the first surface, an area of each of the plurality of light emitting structures is smaller than an area of each of the plurality of wavelength converters (FIG. 12: area of top of 128/130/132 greater than area of first surface).
Regarding claim 8, Sim, as previously modified by Xia, discloses the plurality of light emitting structures have respective stepped side surfaces, and an area of the first surface is larger than an area of the second surface (see Xia, Fig. 10: common electrode formed to create stepped surface in which first surface has larger area than second surface).
Regarding claim 9, Sim discloses the molded portion comprises:
a first molded portion covering the side surfaces of the plurality of light emitting structures (FIG. 11: 112, see paragraph 0036);
a second molded portion isolating the plurality of wavelength converters from each other (FIG.11: 124, see paragraph 0036); and
a third molded portion covering the first molded portion (FIG. 12: 121, see paragraph 0036).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1) and Cha et al. (U.S. Pub. No. 2017/0250318 A1) as applied to claim 9 above, and further in view of Kim et al. (U.S. Pub. No. 2020/0411738 A1).
Regarding claim 10, the combination is silent in regards to the specific materials claimed.
prima facie case of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”); MPEP 2144.07. 
Claims 12, 14-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1).
Regarding claim 12, Sim discloses a light emitting device package, comprising:
a plurality of light emitting structures spaced apart from each other (FIG. 11: 110, see paragraph 0028), each of the plurality of light emitting structures having a first conductivity-type semiconductor layer, an active layer, a second conductivity-type semiconductor layer (FIG. 4: 102/104/106, see paragraph 0029), a first surface provided by the first conductivity-type semiconductor layer, and a second surface provided by the second conductivity-type semiconductor layer (FIG. 11: first surface corresponds to top surface of 110, second surface to bottom surface of 110), the first surface facing the second surface (top and bottom surfaces face each other with 102/104/106 therebetween);
a plurality of wavelength converters disposed to correspond to the plurality of light emitting structures and spaced apart from each other (FIG. 11: 128/130/132, see paragraph 0041);

a first electrode connecting respective first conductivity-type semiconductor layers of the plurality of light emitting structures to each other  at a level different from levels of the first surface and the second surface(FIG. 11: 116, see paragraph 0034-0035); and
a plurality of second electrodes connected to second conductivity-type semiconductor layers, respectively, on second surfaces of the plurality of light emitting structures (FIG. 11: 114, see paragraphs 0034-0035).
Sim is silent in regards to the first electrode being a common first electrode extended in parallel with the first surface and the second surface.
Xia discloses the first electrode being a common first electrode extended in parallel with first surfaces and second surfaces of the plurality of light emitting structures (FIGS. 2-3: 41, see paragraph 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the electrode and first conductivity type configuration of Xia to the teachings of Sim so as to provide a single voltage to the first conductivity type layer of each LED in the array (see paragraph 0038).
Regarding claim 14, Sim discloses the molded portion comprising a material having a modulus lower than a modulus of the plurality of light emitting structures (see paragraph 0070, molded material may be epoxy and the LED may be GaN based - these materials are the same as those disclosed by Applicant for these structures and as such read on the limitation under the broadest reasonable interpretation of the language).
Regarding claim 15, Sim discloses the molded portion comprises:
a first molded portion covering the side surfaces of the plurality of light emitting structures (FIG. 11: 112, see paragraph 0036);

a third molded portion covering the first molded portion (FIG. 12: 121, see paragraph 0036).
Regarding claim 17, Sim discloses a display panel comprising:
a first substrate structure comprising a plurality of light emitting device packages arranged in rows and columns, each of the plurality of light emitting device packages providing at least one pixel (FIG. 11: 600, see also paragraph 0003 the devices are arranged into pixels); and
wherein the plurality of light emitting device packages comprise:
a plurality of light emitting structures spaced apart from each other (FIG. 11: 110, see paragraph 0028), each of the plurality of light emitting structures having a first conductivity-type semiconductor layer, an active layer, a second conductivity-type semiconductor layer (FIG. 4: 102/104/106, see paragraph 0029), a first surface provided by the first conductivity-type semiconductor layer, and a second surface provided by the second conductivity-type semiconductor layer (FIG. 11: first surface corresponds to top surface of 110, second surface to bottom surface of 110), the first surface facing the second surface (top and bottom surfaces face each other with 102/104/106 therebetween);
a first electrode connecting respective first conductivity-type semiconductor layers of the plurality of light emitting structures to each other  at a level different from levels of the first surface and the second surface(FIG. 11: 116, see paragraph 0034-0035);a plurality of second electrodes disposed on the second surfaces of the plurality of light emitting structures, and connected to respective second conductivity-type semiconductor layers of the plurality of light emitting structures;

a molded portion covering side surfaces of the plurality of light emitting structures and side surfaces of the plurality of wavelength converters (FIG. 11: 122/124, see paragraph 0044);
Sim is silent in regards to a second substrate structure comprising a plurality of thin film transistor (TFT) cells corresponding to the plurality of light emitting device packages, respectively, and arranged at a lower portion of the first substrate structure,
the first electrode being a common first electrode extended in parallel with the first surface and the second surface.
a first electrode pad and a second electrode pad passing through the molded portion and respectively connecting each of the common first electrode and the plurality of second electrodes to a connection portion of the second substrate structure.
Xia discloses a second substrate structure comprising a plurality of thin film transistor (TFT) cells corresponding to the plurality of light emitting device packages, respectively, and arranged at a lower portion of the first substrate structure (FIG. 10: 90/91, see paragraph 0050); and
the first electrode being a common first electrode extended in parallel with first surfaces and second surfaces of the plurality of light emitting structures (FIGS. 2-3: 41, see paragraph 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the electrode and first conductivity type configuration of Xia to the teachings of Sim so as to provide a single voltage to the first conductivity type layer of each LED in the array (see paragraph 0038).
Applying the teachings of Xia to the teachings of Sim such that the LEDs are connected to the second substrate provides for a combination in which a first electrode pad and a second electrode pad passing through the molded portion (FIG. 11: 118/120, see paragraph 0032) and . 
Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1) as applied to claims 12 and 17, respectively above, and further in view of Cha et al. (U.S. Pub. No. 2017/0250318 A1).
Regarding claim 13, the combination is silent in regards to at least one of tungsten and tungsten silicide.
Cha discloses the electrode comprises tungsten (see paragraph 0088). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Cha, including the specific material of the electrode, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of selecting a known material, tungsten, based on its suitability for use as an electrode layer in an LED. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”); MPEP 2144.07. 
Regarding claim 18, the combination is silent in regards to at least one of tungsten and tungsten silicide.
Cha discloses the electrode comprises tungsten (see paragraph 0088). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Cha, including the specific material of the electrode, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of selecting a known material, tungsten, based on its suitability for use as an electrode layer in an LED. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) 
Regarding claim 20, Sim discloses the plurality of light emitting structures are configured to emit light having substantially the same wavelength (see paragraph 0028).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1) as applied to claim 15 above, and further in view of Chu et al. (U.S. Pub. No. 2015/0362165 A1).
Regarding claim 16, the combination is silent in regards to black matrix.
Chu discloses the second molded portion comprises black matrix (FIG. 35: BM array, see paragraph 0071). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chu to the teachings of the combination so as to absorb/stop light from escaping and creating crosstalk (see paragraph 0071).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (U.S. Pub. No. 2018/0166424 A1) in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1) as applied to claim 17 above, and further in view of Julien Happich (14,000 ppi MicroLED display is world’s densest, only 0.48mm across, EENewsEurpoe, published June 3, 2019, accessed at http://www.eenewseurope.com/news/14000ppi-microled-display-worlds-densest-only-048mm-across).
Regarding claim 19, the combination is silent in regards to 8,000 PPI.
Happich discloses that displays having a PPI of up to 14,000 have been developed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the higher density to the teachings of the combination so as to provide a seamless display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819